Nationwide Life and Annuity Insurance Company: ·Nationwide Provident VA Separate Account A Prospectus supplement dated May 1, 2010 to Prospectus date May 2, 1994 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. The “Legal Proceedings” section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
